—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Correctional Services, dated September 23, 1998, which modified the penalty and confirmed a determination of the Deputy Superintendent of the Greenhaven Correctional Facility, dated August 4, 1998, made after a hearing, finding that the petitioner had violated institutional rules prohibiting, inter alia, the use of threats and violent conduct.
Adjudged that the determination as modified is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s assertions, the determination that he had violated various institutional rules is supported by substantial evidence (see, Matter of Foster v Coughlin, 76 NY2d 964; People ex rel. Vega v Smith, 66 NY2d 130).
*288The petitioner’s remaining contentions are without merit. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.